Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-16-00314-CV

                                Hilmar Daniel BLUMBERG,
                                         Appellant

                                             v.

                     TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                  Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                               Trial Court No. 2016CV0054
                         Honorable Frank Follis, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Hilmar
Daniel Blumberg.

       SIGNED June 15, 2016.


                                              _________________________________
                                              Karen Angelini, Justice